Opinion on Rehearing This cause coming on to be heard upon the petition of claimant for rehearing, and the Court having examined said petition and the file in said cause of action finds that claimant has failed to adequately allege those points, which were purported to have been overlooked or misapprehended by the Court. The cause at hand was brought under Section 8C of the Court of Claims Act, which states as follows: All claims against the State for time unjustly served in prisons of this State where the persons imprisoned prove their innocence of the crime for which they were imprisoned; provided, the Court shall make no award in excess of the following amounts: For imprisonment of 5 years or less, not more that $15,000.00; for imprisonment of 14 years or less but over 5 years, not more than $30,000.00; for imprisonment of over 14 years, not more than $35,000.00; and provided further, the Court shall fix attorney’s fees not to exceed 25% of the award granted. This is not a trial de novo of the guilt or innocence of claimant, but a hearing in which claimant must prove his innocence of the crime of which he was charged in the original criminal case in the lower Court by a preponderance of the evidence. This interpretation of Sec. 8C of the Court of Claims Act, and the proof required have been followed by the Court of Claims since the passage of Sec. 8C by the legislature. Roland Munroe, Jr. vs. State of Illinois, No. 4913; Jomnia Dirkans vs. State of Illinois, No. 4904; Henry Napue vs. State of Illinois, No. 4912. Claimant’s petition for rehearing alleges that the Court has failed to consider the presumption of innocence that has never been overcome in claimant’s case, as there is no legal conviction, and that by dismissing charges the State has conceded to the innocence rather than the guilt of claimant. This Court finds that claimant has confused two separate forums and two separate theories of law. The original forum wherein the claimant was tried for an alleged crime, and wherein the claimant must have been proven guilty beyond all reasonable doubt, and the Court of Claims wherein claimant seeks to recover against the State under Sec. 8C of the Court of Claims Act. There is no legal relationship between the finding of the Supreme Court as to whether or not the civil rights of claimant were violated, and the finding of the Court of Claims wherein claimant seeks recourse under a statutory provision in a semi-judicial forum, which was created by the legislature for the purpose of hearing those causes of action against the State of Illinois that are constitutionally prohibited in normal courts of law. In this latter forum, rules of evidence and procedure and elements of proof are of a special nature often dissimilar to those rules prescribed in a Court of criminal jurisdiction. This Court affirms its previous determination in the hearing of this cause, and finds that claimant has failed to allege any points of law or fact that had been overlooked or misappreprended by the Court. Claimant’s petition for rehearing is denied.